Title: 41. A Bill for Preventing Infection of the Horned Cattle, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the driving of cattle into, or through, the commonwealth, or any part thereof, if it be not to remove them from one plantation to another of the same owner, or to be used at his house, shall be deemed a nuisance, unless the driver shall produce to any freeholder of a county, wherein the drove is passing, who shall require it, a bill of health, signed by some Justice of the commonwealth, containing the number of the drove, with descriptions of the cattle by their sexes, flesh marks and ear marks, or brands, and certifying them to be free from distemper; or, notwithstanding he may produce such bill of health, unless he shall forthwith obtain another, at the like requisition, if any such freeholder make affidavit, before a Justice, that he hath cause to suspect some of the cattle to be distempered. Such bill of health shall not be given, in either case, before two disinterested freeholders appointed by warrant of a Justice, shall have viewed the cattle and reported them to be free from distemper. A freeholder refusing to obey such warrant shall be amerced. If the cattle appear, by the report, to be distempered, the owner may impound them; and if he refuse to do so, or if he suffer them to escape from the pound before a Justice shall have certified that they may be removed without annoying others, the same Justice, or some other, to whom information shall be given of the fact, shall, by his order, cause them to be slaughtered; and their carcases, with the hides on, but so cut or mangled that none may be tempted to take them up and flay them, to be buried four feet deep. Those who shall be employed in executing such order shall receive five shillings for every head so buried, to be paid by the county wherein it shall happen; and every one appointed by the order who shall refuse or neglect to execute it, shall be amerced. Every one shall so restrain his distempered cattle, or such as are under his care, as that they may not go at large off the land to which they belong; and when   they die shall bury them with their hides in manner aforesaid, and knowingly offending in either of those instances shall be amerced.
